—In an action to recover damages for personal injuries, defendant appeals from (1) a default judgment of the Supreme Court, Nassau County (McGinity, J.), dated April 12, 1983, which awarded plaintiff the principal sum of $1,982, and (2) an order of the same court (McGinity, J.), entered March 16, 1983, which, inter alia, after a traverse hearing, denied defendant’s motion to set aside her default.
Appeal from the judgment dismissed, without costs or disbursements (CPLR 5511).
Order affirmed, without costs or disbursements.
We find no basis in the record to disturb the hearing court’s conclusion, based on its assessment of the credibility of the witnesses, that plaintiff had met his burden of proving that valid service had been made upon defendant on March 24, *4941982 (e.g., Martini v Powers, 105 AD2d 731; Altman v Wallach, 104 AD2d 391; Matter of Poggemeyer, 87 AD2d 822). Bracken, J. P., Weinstein, Kunzeman and Keeper, JJ., concur.